83068: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27217: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83068


Short Caption:WARREN VS. SAULTSCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV2002095Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAllanna Warren
					In Proper Person
				


RespondentAlana Saults
					In Proper Person
				


RespondentSteven Saults
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


06/16/2021Filing FeeFiling Fee due for Appeal. (SC)


06/16/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-17385




06/16/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-17387




07/02/2021Order/ProceduralFiled Order. The documents presently before this court indicate that a motion to proceed in forma pauperis was filed in the district court on June 12, 2021.  It further appears the district court has not yet resolved the motion. District court order due: 30 days. (SC)21-19084




07/07/2021Order/IncomingFiled District court order. Certified copy of Order Denying Motion to Proceed Informa Pauperis filed in district court on July 7th, 2021. (SC)21-19510




07/15/2021Order/ProceduralFiled Order Regarding Filing Fee. The district court has filed a copy of its order denying the application to proceed in forma pauperis. Accordingly, appellant shall, within 30 days of this order, either pay the $250 filing fee or file a motion to proceed in forma pauperis with this court.  (SC)21-20454




07/26/2021Notice/IncomingFiled Proper Person Courtesy Copy of Documents Filed in District Court. (SC)21-21568




08/25/2021Order/ProceduralFiled Order.  On July 15, 2021, this court entered an order directing appellant to either pay the $250 filing fee or file a motion to proceed in forma pauperis with this court within 30 days.  In response, appellant submitted documents in this court that indicate appellant may have filed a supplemental affidavit in the district court.  It therefore appears that appellant's application to proceed in forma pauperis may again be pending in the district court.  Accordingly, the district court shall, within 30 days of the date of this order, enter a written order resolving the application in compliance with NRAP 24 and transmit a copy of that order to this court, or inform this court that it is not reconsidering its decision to deny the application to proceed in forma pauperis.  (SC)21-24800




09/03/2021Order/IncomingFiled District court order. Certified copy of Order Granting Motion to proceed Informa Pauperis filed in district court on September 3rd, 2021. (SC)21-25711




09/03/2021Notice/IncomingFiled Proper Person Appellant's Notice of Change of Address. (SC)21-25768




09/07/2021Order/ProceduralFiled Order Waiving Filing Fee. In light of the district court's September 3, 2021, order granting appellant's motion to proceed in forma pauperis, no filing fee is due for this appeal. (SC)21-25809




09/08/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-26079




09/21/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED."NNP21 - EC/KP/DH (SC)21-27217




09/22/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-27441




10/19/2021RemittiturIssued Remittitur. (SC)21-30001




10/19/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 22, 2021. (SC)21-30001





Combined Case View